Title: To James Madison from Thomas Todd, 2 September 1812
From: Todd, Thomas
To: Madison, James


My dear Sir,
Lexington Ky. Septr. 2nd. 1812.
My anxiety & solicitude for the success of the American arms must apologize for obtruding on you any statements or opinions as to military affairs—the disasters which have fallen on the Northwestern army, imperiously require effective measures to be taken—to enable you to do this, correct information is essentially necessary—to possess you of this has induced me to address you.
I presume that you have been fully informed of the proceedings which took place at Frankfort on the 25th Ultimo, in consequence of which the Govr. of this State appointed Govr. Harrison a major General by Brevet. The great confidence which the people of this State & of Ohio repose in Harrison & the still greater confidence of the Officers & soldiers now composing that army will enable him, if continued in Command, to effect every thing which can possibly be done this season.
I also presume that you have received information of the surrender by Genl. Hull of Detroit & his army—of the reduction of Chicago & that Fort Wayne is infested by the enemy—a report reached this place today that it is taken.
The dispatches from the War department recd. here by last mail is said to contain orders to Genl. Winchester to proceed on & take command of the detachment which was destined for the reinforcement of Hull should he do so, it will produce great discontent among the Officers & soldiers & I believe many of the volunteers will leave the army in disgust. Harrison is now with the army making active preparations to retrieve our losses—the Officers & soldiers in high spirits having the fullest confidence in their Genl. that he will lead them on to victory & conquest. Winchester’s presence will damp this ardour & mar all their prospects—discontent, nay almost mutiny will certainly ensue.
The public is suffering very much for the want of a Deputy Quartermaster in the Western department—a Deputy Commissary only has been engaged in purchasing provisions & performing also some of the duties of Quartermaster, who, altho a worthy man, is entirely inadequate to discharge those duties I therefore suggest the propriety of appointing a Deputy Quartermaster, whose acquaintance with the duties of the Office will enable him to execute them with promptitude & dispatch. Major James Morrison of this place, having acted for many years as Contractor for supplying the troops & been in the habit of purchasing & tra[n]sporting provisions to the different posts, as well having learnt experience in this kind of business during the revolutionary war, and in point of integrity & respectability standing as high as any man in the State, is in every respect well qualified to fill the Office—some difficulties have arisen from a want of funds & in procuring money for drafts on the Government. Majr. Morrison would experience no difficulties on that score, his personal credit is such, that he could command any sum the exigency might require.
It has been suggested to me that Govr. Howard would accept of the command of a Brigade & carry into Operation the plan submitted to the Government sometime since by Gov. Harrison next to Harrison I believe that he possesses as much of the confidence of the people of this country as any person who could be appointed—in the early part of his life he had some experience in Indian warfare & the promptitude & regularity of the military arrangements for the defence of the frontiers of his Territory, shew his capacity.
I entertain fears that the surrender of Detroit with the ill success of our arms in that Quarter, in addition to other causes, will have considerable effect on the public mind, in attributing these failures to inefficient measures of the Government & that nothing will prevent it, but active, effective & inergetic conduct in the War department, I am Dear Sir with sincere esteem respectfully yrs.
Thomas Todd
